In an action to recover the balance allegedly due under a contract, (1) the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Miller, J.), dated December 6, 1985, as denied the plaintiffs cross motion for summary judgment, and (2) the defendant Manshul Construction Corporation cross-appeals from so much of the same order as denied that branch of its motion which was for summary judgment dismissing the complaint as against it.
Ordered that the order is affirmed, without costs or disbursements.
*609Special Term properly denied summary judgment to the defendant Manshul Construction Corp. (hereinafter Manshul) on its Statute of Limitations defense. The agreement between Manshul and the plaintiff provided for a one-year contract limitation on claims arising under the contract. The limitations period commenced to run on the date the plaintiffs work was accepted by the City of New York, the "owner” of the swimming pool which the plaintiff, a subcontractor, was renovating. Manshul failed to establish the date on which the plaintiff’s work was accepted by the city and therefore failed to establish that this action is time barred as a matter of law (see, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). We also concur with Special Term’s determination that there are issues of fact which preclude a grant of summary judgment to the plaintiff. Niehoff, J. P., Lawrence, Weinstein and Sullivan, JJ., concur.